Citation Nr: 0426918	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post-myocardial infarction, with 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran was a member of the North Carolina Army National 
Guard (NCARNG) from March 1975 to April 1995, with various 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (IACDUTRA) during those years.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2003, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further appellate review.  The veteran's 
representative submitted additional argument on the veteran's 
behalf in August 2004. 


FINDINGS OF FACT

1.  The veteran was diagnosed with hypertension and placed on 
medication in 1996, which was after his discharge from the 
NCARNG.

2.  An April 1979 Report of Medical Examination, periodic, 
for the NCARNG reflects that the veteran's blood pressure was 
120/84 sitting, 124/84, recumbent, and 122/80 standing.  All 
areas were assessed as normal.
 
3.  An April 1983 Report of Medical Examination, Periodic, 
for the NCARNG reflects the veteran's blood pressure as 
134/90.  The report reflects no notation or other finding by 
the examiner, and the veteran was rated as qualified for 
continuous service.

4.  A February 1988 Report of Medical History reflects that 
the only pathology the veteran reported was a hearing loss.  
The February 1988 Report of Medical Examination, periodic, 
for the NCARNG reflects the veteran's blood pressure as 
120/70 sitting.  Other than a noted mild hearing deficit, all 
areas were rated as normal, and the veteran was deemed fit 
for continued service.

5.  The competent evidence of record does not show the 
veteran to have been diagnosed with hypertension or otherwise 
shown to have had hypertension during a period of ACDUTRA or 
IACDUTRA.

6.  The veteran experienced a myocardial infarction in 2000.  
The medical evidence of record does not reflect any record of 
complaints, findings, or treatment for, heart disease during 
any of the veteran's ACDUTRA or IACDUTRA.


CONCLUSION OF LAW

Heart disease or hypertension was not incurred in or 
aggravated during ACDUTRA nor was a myocardial infarction 
incurred during IACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(k), 
3.6(a),(c)(3), 3.102, 3.303 (2003); Biggins v. Derwinski, 1 
Vet. App. 474 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

In support of his claim, the veteran submitted treatment 
records which reflected his treatment following his 
myocardial infarction.  In a letter dated in January 2001 
(letter), the RO informed the veteran of the VCAA.  The 
letter specifically informed the veteran that evidence which 
reflected he was diagnosed with hypertension while on ACDUTRA 
was needed to support his claim.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran 
that he was expected to obtain and submit the evidence.

The Board notes the assertion of the veteran's representative 
that the VCAA notice was not specific enough to comply with 
the notice requirements and rejects it.  As set forth above, 
the instruction that the veteran needed records to show he 
was diagnosed with hypertension during ACDUTRA was quite 
clear and specific as to his claim.  The letter also informed 
the veteran that elevated sugar levels is not considered a 
disability but a laboratory finding.  The evidence reflects 
that the veteran was adequately informed, as indicated by his 
submission of a copy of his points earned summary and 
records, which he asserted demonstrated treatment during his 
ACDUTRA.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO developed for records 
of the veteran's NCARNG duty and compiled all records 
submitted.  All records obtained or generated have been 
associated with the claim file.  The veteran's 
representative's assertion notwithstanding, there is no 
record of any outstanding specific request for assistance.  
The Board finds that the RO has complied with the duty to 
assist.  38 C.F.R. § 3.159(c) (2003).  He has essentially 
been told to submit all he has, and he has done so.  There is 
no evidence that there are outstanding records that could or 
should be obtained.

Factual background.

The veteran filed his claim in September 2000.  The May 2001 
rating decision denied the claim.
A National Guard Bureau Form 22, Report of Separation and 
Service, reflects that the veteran enlisted in March 1975.  A 
September 1993 Memorandum For Record prepared by the 
veteran's unit reflects that his initial period of ACDUTRA 
was June 1975 to October 1975.

The April 1983 Report of Medical Examination, Periodic, for 
the NCARNG reflects the veteran's blood pressure as 134/90.  
The report reflects no notation or other finding by the 
examiner, and the veteran was rated as qualified for 
continuous service.

A January 1992 Report of Medical History reflects that the 
veteran noted only a history of hearing loss and frequent 
indigestion.  The January 1992 Report of Medical Examination 
for the NCARNG reflects the veteran's blood pressure as 
112/72, and all areas were rated as normal.  The veteran was 
assessed as fit for continued service.

A May 1993 private treatment note related to the veteran's 
knee disorder, reflects his heart as normal S1, S2.

A September 1993 private treatment note related to the 
veteran's knee disorder, reflects his blood pressure as 
138/84.  Although the record is one of private treatment, the 
note was prepared on the last day of an ACUDTRA tour.

A November 1993 private treatment note related to the 
veteran's knee disorder, reflects his blood pressure as 
122/92.

A January 1994 private treatment note related to the 
veteran's knee disorder, reflects his blood pressure as 
138/88.

A March 1994 private treatment note related to the veteran's 
knee disorder, reflects his blood pressure as 128/88.

A June 1994 private treatment note related to the veteran's 
knee disorder, reflects his blood pressure as 140/90.
A VA record dated in February 1995 reflects the veteran 
presented at an emergency room with a complaint of a swollen 
abdomen and a rash under his arms and on his fingers.  The 
veteran's blood pressure was 142/90.  Examiners assessed an 
adverse reaction to the medication prescribed for migraine 
headaches, and it was discontinued.

An entry in the service medical records 11 days later in 
February 1995 during an ACDUTRA period reflects the veteran's 
blood pressure as 140/90.  The examiner noted the veteran was 
doing much better after discontinuing the migraine 
medication, and his laboratory findings were interpreted as 
within normal limits.  The medical evidence of record 
reflects no other instance of a similar blood pressure 
reading during a period of ACDUTRA.

A May 1995 private treatment note related to the veteran's 
knee disorder, reflects his blood pressure as 142/100.

The veteran's periods of ACDUTRA for 1992 were: April 25, 
1992, to May 1, 1992; May 2, 1992, to May 16, 1992; May 17, 
1992, to May 22, 1992; and, June 27, 1992, to June 27, 1992, 
for a total of 29 days, 28 of which were continuous.  The 
veteran performed ACDUTRA in 1993 from May 8, 1993, to May 
22, 1993; and in 1994 from May 7, 1994, to May 21, 1994.  In 
1995, he performed ACDUTRA from February 13, 1995, to 
February 17, 1995; and from February 20, 1995, to February 
24, 1995.  Special Order 92-41, State of North Carolina, 
Office of The Adjutant General, dated April 24, 1995, 
reflects the veteran was discharged, effective the day 
following April 28, 1995.

A February 2000 private Discharge Summary reflects the 
veteran presented at an emergency room with chest pain and 
was diagnosed with acute inferolateral myocardial infarction.  
At admission, the veteran denied any prior history of heart 
disease and denied having been evaluated for any cardiac 
problems.

An August 2000 private medical report of R.L.D., MD, reflects 
that he treated the veteran for multiple medical problems 
beginning in 1996.  Dr. D related that the initial matter he 
noticed was that the veteran's blood pressure was extremely 
high, and his review of the veteran's records disclosed 
elevated blood pressure readings by other physicians dating 
back to early 1994.  Dr. D observed that the other physicians 
apparently opted to treat the veteran conservatively through 
diet and exercise rather than medication, but by time of his 
initial contact with the veteran, "it was obvious that diet 
therapy and pain control of the veteran's arthritis was not 
enough," and he started him on medication.  Dr. D made no 
comment on the etiology of the veteran's high blood pressure.

The veteran submitted records with his March 2002 substantive 
appeal, which reflected the cumulative summary of retirement 
points he earned with the NCARNG and treatment notes which 
reflect blood pressure readings.  The veteran asserts that, 
since the readings were taken in years during which he 
performed ACDUTRA, he is entitled to service connection.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in ACDUTRA and 
injury incurred in INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6(a) (2003).  Service 
connection on a presumptive basis is not available where the 
only service performed is ACDUTRA or IACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. at 476-78.  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2003).

The medical evidence of record shows that the veteran was not 
diagnosed with hypertension during any of his ACDUTRA or 
IACDUTRA periods.  The medical evidence of record, including 
Dr. D's report, reflects that there were a couple of 
instances of the veteran having manifested an elevated blood 
pressure reading during an ACDUTRA or IACDUTRA period, i.e, 
at the April 1983 periodic physical examination and in 
February 1995 on the last day of a tour.  Nonetheless, there 
is no record of a diagnosis until Dr. D's diagnosis in 1996, 
by which time the veteran was discharged from the NCARNG.  It 
is noted that to support a diagnosis of hypertension for VA 
rating purposes hypertension means that the diastolic blood 
pressure is predominately 90 mm. or more, and isolated 
systolic hypertension means that the systolic reading is 
predominately 160 mm. or more.  38 C.F.R. § 4.104, Code 7101 
Note 1.  There are no pertinent readings of either 90 or more 
or 160 or more shown predominately during duty.

The same holds true for the veteran's heart disease.  He 
experienced the myocardial infarction in 2000, several years 
after his discharge from the NCARNG.  The veteran is entitled 
to the benefit of the doubt where the evidence in favor of 
service connection and against service connection is roughly 
in balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that the evidence preponderates against a 
finding of service connection.  38 C.F.R. §§ 3.6(a) 3.303 
(2003).

As concerns the veteran's assertions submitted with his 
substantive appeal, as noted, none of the readings he 
submitted were taken during an ACDUTRA period, although the 
ones in 1993 and 1994 were taken in years in which he did 
perform ACDUTRA.  Father, as noted, there was no diagnosis or 
other pertinent finding during a period of ACDUTRA.


ORDER

Entitlement to service connection for coronary artery 
disease, status post-myocardial infarction, with history of 
hypertension (claimed as elevated blood pressure), is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



